Per Curiam

As we understand the pleadings in this ease, plaintiff in error is the wife of defendant in error, Charles H. Park; that she brought this action against him solely for the purpose of compelling him to grant her separate maintenance and support. In this proceding she joined defendant in 'error, William S. Park, for the reason, as charged, that the real estate of .her husband stood in the name of the latter to whom it was conveyed without consideration. The object of this joinder appears to have been for the purpose of having any judgment she might obtain against her husband decreed a lien upon the realty standing in the name of William S. Park superior to any claim of his. We do not understand that she claims any specific part of this real estate. Inasmuch as she is not seeking to recover a freehold in this propertj-, the mere fact that the question is in*448volved as to which of the two defendants in error may he the owner, does not involve a freehold so far as she is concerned, for by the judgment of the court below, she has not been deprived of one herself — Knowles v. Lower Clear Creek Ditch Co., 27 Colo. 469; 63 Pac. Rep. 317.
As there is no other question involved which would give this court jurisdiction, the motion of defendants in error to dismiss the writ of error is sustained.

Motion Sustained.